ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_04_FR.txt. 54

DÉCLARATION DE M. MOROZOV
[Traduction]

1. Pai voté pour le dispositif de l’arrêt, par lequel la Cour « dit qu’elle
n’a pas compétence pour connaître de la requête déposée par le Gouver-
nement de la République hellénique le 10 août 1976 ».

2. Je souscris à la conclusion de la Cour selon laquelle le communiqué
conjoint publié à Bruxelles le 31 mai 1975 ne constitue pas une base de
juridiction dans la présente instance conformément à l’article 36 du
Statut.

3. Cependant je ne saurais accepter la conception d’ensemble de la
majorité de la Cour, ni le raisonnement qu’elle suit dans toute son analyse
de la réserve b) faite par le Gouvernement de la République hellénique à
lActe général pour le règlement pacifique des différends internationaux de
1928. Selon moi il n’est nullement nécessaire d’aborder ce problème, car la
question déterminante est de savoir si l’Acte de 1928 peut être considéré ou
non comme une convention en vigueur au sens des dispositions de l’ar-
ticle 37 du Statut de la Cour.

4. Voici ma réponse à cette question: l’analyse du texte de l’Acte montre
qu'il était, par sa nature et son contenu, un élément inséparable de la
structure et des mécanismes de la Société des Nations et, celle-ci une fois
disparue, il a perdu toute validité.

C’est pourquoi le chapitre II (Règlement judiciaire) de l’Acte de 1928
notamment ne pouvait pas être considéré comme une source possible de
compétence de la Cour internationale de Justice.

(Signé) Platon Morozov.

55
